NUMBER 13-10-00315-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                            IN RE LENOX MORTGAGE XII, LLC


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                 Before Justices Rodriguez, Benavides, and Vela
                       Per Curiam Memorandum Opinion1

        Relator, Lenox Mortgage XII, LLC, filed a petition for writ of mandamus in the above

cause on June 4, 2010. The Court requested that the real parties in interest file responses

to the petition for writ of mandamus, and such responses were received from: (1) Marco

Ramirez, Bebe Ramirez, individually and d/b/a Now Management Company, Seville

McAllen Apartments, LLC, and Now Co. Loan Services, LLC (“the Ramirez parties”), and

(2) Herman A. Neidhart, individually and as General Partner of 6th and Nolana Apartments,



        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
Ltd., and Neidhart Family Limited Partnership. On August 13, 2010, relator filed a reply

to the response filed by the Ramirez parties.

       Mandamus is an “extraordinary” remedy. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d
619, 623 (Tex. 2007) (orig. proceeding); see In re Team Rocket, L.P., 256 S.W.3d 257,

259 (Tex. 2008) (orig. proceeding). In order to obtain mandamus relief, the relator must

show that the trial court clearly abused its discretion and that the relator has no adequate

remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004)

(orig. proceeding); see In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008)

(orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

and the responses thereto, is of the opinion that the relator has not shown itself entitled to

the relief sought in the petition for writ of mandamus. First, considering the particular

factual and legal background of this proceeding, relator has not shown that its appellate

remedy is inadequate. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. Second,

relator has not shown that the trial court could reasonably have reached only one decision

on the facts presented herein, and accordingly, has not established a clear abuse of

discretion. See Liberty Nat’l Fire Ins. Co. v. Akin, 927 S.W.2d 627, 629 (Tex. 1996);

Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).             Third, and finally, relief by

mandamus is not appropriate where there are factual disputes about the relator’s right or

the respondent’s duty. Brady v. Fourteenth Court of Appeals, 795 S.W.2d 712, 714 (Tex.

1990). Thus, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).

                                                         PER CURIAM

Delivered and filed the 17th
day of August, 2010.


                                              2